Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
IDS received 9/12/2022 has been entered. 

Election
Applicant's election without traverse of Group I and species of human for type A, in the reply filed on 5/16/2022 is acknowledged. Claims 91 drawn to nonelected species and claims 49, 68, 70, 78, 80 and 92 drawn to nonelected invention, thus are withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Claims 1, 3, 5, 9-14, 17, 26, 88-90 and 97 are presented for examination on the merits. 
Priority
The filing date of this application is 12/23/2019. 

Withdrawal of Rejections:
In view of amended claims and arguments the 102(b) rejections are hereby withdrawn.

Maintenance of Rejections (including modification due to amendment):
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5, 9-14, 17, 26, 88-90 and 97 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claims 1, 3, 5, 9-14, 17, 26, 88-90 and 97 are determined to be directed to an abstract idea. 
Claims 1, 3, 5, 9-14, 17, 26, 88-90 and 97 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP §2106.
The existing two-step analysis of subject-matter eligibility under 35 U.S.C. § 101 includes: (Step 1) must be directed to one of the four statutory categories recited in §101; (Step 2A) whether the claim is directed to judicial exceptions (i.e., a law of nature, natural phenomenon, or natural product); and (Step 2B) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In this case, the claims are directed to a cryopreserved tumor fragment which are natural product. 
Regarding Step 1 (YES), independent claims 1 and 26 recite at least one step of “obtaining …”. Thus the claims are to a process.
Regarding step 2A (Prong one, YES), for independent claims 1 and 26, the claims indicate that they focused on a process of determining the presence of colorectal cancer/polyps and then treating a subject in accordance with that determination. Limitations in the claims recite “comparing…”, “determining…” and “administering…” which has a BRI that requires comparing the obtained data in order to determine the cancer/polyps status for treatment. These limitations therefore recite mental steps as an exemplar of an abstract idea. In addition, limitations describe a naturally occurring relationship between the increased levels of the markers and presence of colorectal cancer/polyps, and thus may also be considered to recite a law of nature. Does the claim recite additional elements that integrate the judicial exception into a practical application: (Prong two, No), because beside the abstract idea the claim recites “treating…” step is recited at a high level of generality that include any/all treatments which are routine and conventional. Thus the limitations fail to meaningfully limit the claim because it does not require any particular application of the recited comparing/mental step, and is at best the equivalent of merely adding the words “apply it” to the judicial exception. Accordingly, limitations do not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: YES).
Regarding Step 2B (NO), the recitation of the steps does not amount to “significantly more” than the recited exception and the recitation of treating step is routine and conventional. Thus the limitation does not require any particular application of the recited mental steps and is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept (Step 2B: NO). The claim is not eligible. Additional limitations are needed to integrates the abstract idea and transform the claims to a patent-eligible practical application. 

Response to Argument
Applicant’s arguments filed 9/12/2022 have been fully considered but they are not persuasive.
Applicant argued that claims 1 and 26 as amended are not directed to a judicial exception because they recite an action that effects a particular treatment for a disease.
It is the examiner’s position that the step of “treating…” is recited at a high level of generality that include all/any treatment from surgical removal to antibodies, etc., to any/all cancer and is at best the equivalent of merely adding the words “apply it” to the judicial exception. Accordingly, limitations do not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception. Thus the claims do not amount to significantly more that nature products, therefore is not eligible under 101. Additional limitations are needed to integrates the product of nature and transform the claims to a patent-eligible practical application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 3, 5, 9-14, 17, 26, 88-90 and 97 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Deng and Zhang.
Deng discloses method to determine metabolite profile for colorectal cancer (title). For Claims 1, 9, 13, 90 and 97, the reference clearly discloses a method comprising: (a) obtaining a metabolite profile from a bodily fluid sample (urine samples, Methods, line 1++, for claim 97) collected from a subject (normal subject does not have symptoms of colorectal cancer/polyps, 2nd paragraph++, for claims 13 and 90) by measuring diacetylspermine and kynurenine (3rd paragraph, line 3++, for claim 2); (b) comparing the metabolite profile with a reference metabolite profile: normal (3rd paragraph++, for claim 9); (c) determining the presence of colorectal cancer/polyps in the subject if the Ac2Spm and kynurenine levels increased at least 2-fold as compared to the reference (3rd paragraph++). For Claims 10 and 14, the reference teaches use of colonoscopy to identify healthy subjects (2nd paragraph, line 1++) and colorectal cancer/polyps. For Claim 12, the reference teaches use of AUC as predictor which is logistic regression analysis (3rd paragraph, line 2++). For Claim 89 the reference teaches measuring metabolite levels with LC-MS (2nd paragraph, line 3++).
Deng does not explicitly teach treating the subject as recited in claims 1 and 26, the metabolite profile further comprises proline (increased 2-fold) and putrescine as recited in claims 3 and 5. 
Zhang teaches method to determine metabolite profile for cancer including colorectal cancer by measuring diacetylspermine, proline (page 11946, Table 1 and Fig. 6A, for claim 3) and putrescine (page 11944 Fig. 3, for claim 5); (b) comparing the metabolite profile with a reference metabolite profile: normal (page 11946, Table 1, for claim 9), demographic and clinical characteristic of participants (page 11942, right column, 2nd paragraph, line 7++) clinical application of the data obtained from healthy people and cancer patient (page 11942, left column, 3rd full paragraph++), and treating the subject with Chinese medicine which is considered inhibitors with antineoplastic activities (page 11942, right column, 2nd paragraph, line 8++, for claims 1 and 26).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to combine cancer markers for better detection and treatment of colorectal cancer.
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teach method of sample detecting in cancer and Deng teaches earlier CRC diagnoses and treatment (line 5++) and Zhang teaches high sensitivity/throughput/practicality of submetabolonics in study cancer markers (page 11941, abstract, line 23++), therefore it is obvious for one of ordinary skill in the art to combine the biomarkers for better colorectal cancer detection and to treat colorectal cancer with anticipated success.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including use of different cancer markers and treating cancer, etc. is routine and known in the art.  

The combined teachings of Deng and Zhang do not explicitly teach the reference metabolite profile is obtained from healthy subject which are matched to the subject being tested by age and gender as recited in claim 11, enrolling the subject in a clinical trial as recited in claim 17. 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use age/gender matched control subjects and enroll the subject in clinical trial for clinical application and better cancer treatment.
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teach method of sample detecting in cancer and Zhang teaches demographic and clinical characteristic of participants (page 11942, right column, 2nd paragraph, line 7++) clinical application of the data obtained from healthy people and cancer patient (page 11942, left column, 3rd full paragraph++), therefore it is obvious for one of ordinary skill in the art to optimize the selection of control subjects and to enroll in clinical trial for clinical treatment with anticipated success.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including use of age/gender matched control subjects and enroll the subject in clinical trial for clinical application, etc. is routine and known in the art.  

Response to Argument
Applicant’s arguments filed 9/12/2022 have been fully considered but they are not persuasive.
Applicant argued that none of the cited references disclose determining the presence of CRC in the subject if the level of diacetylspermine and kynurenine are increased at least 2-fold comparing to corresponding reference level.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is the examiner’s position that claims 1 and 26 as written recite mental step of “comparing…” and “determining…” that reflect law of natural: nature correlation between CRC and levels of diacetylspermine and kynurenine. Deng teaches diacetylspermine and kynurenine had very high VIP scores (>2.0) which meet claim limitation of increased at least 2-fold (especially in the absence of evidence to the contrary). Zhang teaches increased level of proline in CRC subject (page 11946, Fig. 6A and Table 1). Therefore, it is obvious for one skilled in the art to optimize the quantification and analysis of selected biomarkers with anticipated success of sensitive diagnose and effective treatment of colorectal cancer.

Conclusion
No claim is allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/            Primary Examiner, Art Unit 1653